Name: Council Regulation (EEC) No 2009/82 of 19 July 1982 amending Regulation (EEC) No 2852/81 derogating from Regulation (EEC) No 343/79 in respect of general rules relating to the distillation of table wines decided upon in accordance with Article 12a of Regulation (EEC) No 337/79t
 Type: Regulation
 Subject Matter: food technology;  civil law;  beverages and sugar
 Date Published: nan

 24. 7. 82 Official Journal of the European Communities No L 216/3 COUNCIL REGULATION (EEC) No 2009/82 of 19 July 1982 amending Regulation (EEC) No 2852/81 derogating from Regulation (EEC) No 343/79 in respect of general rules relating to the distillation of table wines decided upon in accordance with Article 12a of Regulation (EEC) No 337/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . Article 1 shall be replaced by the following : 'Article 1 For distillation decided on pursuant to Article 12a of Regulation (EEC) No 337/79 in the context of the measures reserved for holders of long-term storage contracts concluded during the 1980/81 and 1981 /82 wine-growing years and by way of deroga ­ tion from Regulation (EEC) No 343/79 the provi ­ sions applicable shall be those laid down in this Regulation .' 2 . Article 2 (2) (b) shall be replaced by the following : '(b) the obligation for the distiller to pay for the wine at least the price referred to in Article 12a (3) of Regulation (EEC) No 337/79 , the price being for unpacked goods ex producer's premises .' 3 . The following Article 2a shall be inserted : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 12a (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2852/81 (3) introduced, by way of derogation from Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (4), as last amended by Regulation (EEC) No 2008/82 (*), special rules applying to the distilla ­ tion operations reserved for holders of long-term storage contracts concluded during the 1980/81 wine ­ growing year ; whereas experience of applying that Regulation (EEC) No 2852/81 indicates that, pending the adoption of new general rules relating to distilla ­ tion by the Council , the rules of that Regulation should be renewed to cover a future wine-growing year subject only to a change in the rules applying to contracts to take account of certain administrative difficulties raised by their application, 'Article 2a The product of the distillation must have an alco ­ holic strength of 86 % vol or more, or 85 % vol or less.' 4 . The second subparagraph of Article 3 (3) shall be deleted. Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Regulation (EEC) No 2852/81 is hereby amended as follows : It shall apply from 16 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH (&gt;) OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 359 , 15 . 12 . 1981 , p . 1 . O OJ No L 280 , 2 . 10 . 1981 , p . 2 . 4 OJ No L 54, 5 . 3 . 1979, p . 64 . (*) See page 2 of this Official Journal .